Citation Nr: 1706084	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected sclerotic articular surface with gapping of the AC joint of the right shoulder, post-operative arthroscopic repair with surgical scar (right shoulder disability).

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for status post arthroscopic surgery with soft tissue loose body and scar, claimed as left knee weakness and swelling (left knee disability).

4.  Entitlement to service connection for an acquired psychiatric condition other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In January 2010, the RO denied the Veteran's claim of service connection for bipolar disorder.  In May 2010, the Veteran was denied an increased rating for his service-connected right shoulder disability.  In August 2010, the RO granted service connection and assigned a 50 percent disability rating for PTSD, effective March 17, 2010.  In November 2010, the RO also denied the claim of service connection for a left knee disability.

In November 2016, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The medical evidence of record indicates treatment and diagnoses for PTSD as well as bipolar disorder and depression.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to his increased rating claim for PTSD, the Veteran was last afforded a VA examination in September 2014.  At his November 2016 Board hearing, the Veteran and his representative provided sworn testimony that the Veteran demonstrated "suicidal ideology" and had a history of cutting his wrists.  Further, a March 2016 VA mental health note reflected the Veteran's reports that he continued to experience panic attacks, and his mother's health has increased his PTSD symptomatology.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the Veteran's condition since the last examination, and the last examination was more than two years ago, a new VA examination should be obtained on remand.

With respect to his increased rating claim for a right shoulder disability, the Veteran was last afforded a VA examination in September 2014.  Private treatment records reflect that he subsequently underwent a right shoulder arthroscopy in March 2015.  In light of the surgery, a new examination would be beneficial to determine the current severity of the Veteran's right shoulder disability post-surgery.  The examination conducted on remand must also comply with 38 C.F.R. § 4.59 and the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing active and passive motion, weight-bearing and nonweight-bearing information, or why it is not necessary.

With respect to the Veteran's service connection claim for a left knee disability, the Veteran was afforded a VA contract examination in October 2010 in which he was diagnosed with "status post arthroscopic surgery with soft tissue loose body and scar."  The examiner concluded that it was less likely as not that the Veteran's knee problem was related to an in-service motor vehicle accident or complaints while on active duty.  However, in support of this conclusion, the VA examiner incorrectly relied on an absence of documentation of left knee problems in the Veteran's service treatment records.  Notably, a service treatment record dated July 7, 1977 reflected the Veteran's complaints of his left knee.  Another record dated March 29, 1978 also reflected the Veteran's complaints of left knee pain since an "A/A eight months ago," which presumably may refer to the Veteran's in-service motor vehicle accident.  Further, the examiner referred to a VA treatment record dated May 18, 2010, which noted that the Veteran's left knee problems began in February 2010.  However, the examiner provided no discussion of the relevant service treatment records which tend to support the Veteran's claim.  As such, the opinion is inadequate.  On remand, the Veteran should be afforded a new VA examination on this issue with opinion. 

Finally, with respect to the Veteran's service connection claim for an acquired psychiatric disorder other than PTSD, the Veteran was afforded VA examinations in February 2013 and September 2014.  He was noted to have separate diagnoses of bipolar disorder, as well as nicotine dependence, cocaine dependence and stimulant use disorder, in addition to his service-connected PTSD.  Further, as noted above, the medical evidence of record includes a diagnosis of depression.  However, neither VA examination report includes an opinion on the etiology any of the Veteran's other diagnosed psychiatric disorders other than PTSD.  As such, remand is needed in order to obtain a new VA examination delineating all diagnosed psychiatric conditions other than service-connected PTSD, as well as an opinion on whether any such diagnosed psychiatric condition is due to active service or secondary to service-connected PTSD.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD and the nature and likely etiology of any psychiatric condition other than PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  

(a) For the service-connected PTSD, the examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability.  Detailed rationale is requested for any opinions provided.  

(b) For the likely etiology of any psychiatric disorder other than PTSD, the examiner should answer the following questions:

(i)  Clearly identify any diagnosed psychiatric conditions other than PTSD.

(ii)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric condition was incurred in or otherwise related to his active duty service?  

(iii)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed psychiatric condition was caused or aggravated by the Veteran's service-connected PTSD?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected right shoulder disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the right shoulder; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examination must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right shoulder disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his left knee condition.  The examiner should review the claims file and conduct all appropriate tests and studies.  All clinical findings should be reported in detail.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's complaints of left knee problems.

(b)  The examiner should opine as to whether it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left disability had its onset in service or is otherwise related to active duty service.  The examiner should specifically address service treatment records noting that the Veteran was involved in a car accident while on active duty service in April 1977, as well as service treatment records noting the Veteran's complaints of left knee problems while on active duty service.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

5.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefits remain denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




